Title: To James Madison from Thomas Jefferson, 25 March 1810
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Mar. 25. 10.
You knew, I believe that the society of Agriculture of Paris had sent me a plough which they supposed the best ever made in Europe. They at the same time requested me to send them one of ours with my mould board. I have made one for them which every body agrees to be the handsomest & of the most promising appearance they have ever seen, and I have five at work on my own farms, than which we have never seen ploughs work better or easier. I have taken as a model the ploughs we got through Dr. Logan (you & myself) a dozen years ago, & fixed my mould board to it. But how to get it to Paris I know not, unless you can favor it with a passage in some public vessel. It is a present, & therefore no matter of merchandise. Can you encourage me for this purpose to send it to Washington, Baltimore, Philadelphia or New York? taking into account that I set out for Bedford tomorrow, not to return under two or three weeks, & consequently that your answer will have to lie here unopened to that time. Jarvis writes me he has sent us a pair of Merino sheep, each, to arrive at Alexandria. Whether he has designated them individually I do not know; but as they are so liable to accidents by the way I propose that we make them a common stock not to be divided till there be a pair for each, should any have died. We are suffering by drought, & our river is so low as to be scarcely boatable. It would take very unusual quantities of rain to ensure it’s usual state through the ensuing summer. Wheat looks well generally. It is believed the fruit has been all killed in the bud by the late extraordinary cold weather. Mine is untouched, tho I apprehend that a very heavy white frost which reached the top of the hill last night may have killed the blossoms of an Apricot which has been in bloom about a week. A very few peach blossoms are yet open. Always affectionately yours.
Th: Jefferson
